FILED
                              UNITED STATES DISTRICT COURT                            OCT 222009
                              FOR THE DISTRICT OF COLUMBIA                     NANCY MAYER WHlTTJ
                                                                                     U.S. DISTRICT '&Jg~. CLERK

DAVID KISSI,                                  )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )       Civil Action No. 09-1377
                                              )
THOMAS SIMMONS, et aI.,                       )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

        This matter is before the Court upon plaintiffs pro se complaint and application to

proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis

and will dismiss the complaint.

       It appears that plaintiff brings this action under the Federal Tort Claims Act ("FTCA")

and seeks compensation for the alleged taking of his assets in violation of his right to due

process, his civil rights, and two criminal statutes, 18 U.S.C. §§ 242, 245.

       Plaintiff s claims under the FTCA fail for three reasons. First, the proper defendant to an

action under the FTCA is the United States of America, see 28 U.S.C. § 2679(a), and the

complaint fails to name the proper defendant, see, e.g., Cox v. Sec y of Labor, 739 F. Supp. 28,

29 (D.D.C. 1990) (dismissing FTCA claim against Secretary of Labor in her official capacity for

lack of subject matter jurisdiction). Second, it does not appear that plaintiff has exhausted his

administrative remedies prior to the filing of this action by submitting his claim to each

appropriate federal agency. See 28 U.S.C. § 2675(a); McNeil v. United States, 508 U.S. 106, 113

(1993). Third, even if these defects were cured, the FTCA does not waive the United States'
sovereign immunity with respect to constitutional torts. See Fed. Deposit Ins. Corp. v. Meyer,

510 U.S. at 478; Zakiya v. United States, 267 F. Supp. 2d 47,56 (D.D.C. 2003).

        To the extent that plaintiff demands damages for defendants' alleged violations of

criminal statutes, he is not entitled to such relief. There is no private right of action under the

criminal statutes on which he relies. See Keyter v. Bush, No. 04-5324,2005 WL 375623, at *1

(D.C. Cir. Feb 16,2005) (per curiam) (affirming dismissal of claims "pursuant to 18 U.S.c. §§ 4,

241, and 242, because, as criminal statutes, these statutes do not convey a private right of

action"), cert. denied, 546 U.S. 875 (2005); Pope v. Thornburgh, 978 F.2d 744 (D.C. Cir. 1992)

(per curiam) (affirming dismissal of claims under 18 U.S.c. §§ 241, 242, 245 because no private

right of action exists under those statutes); Brown v. Flying J, Inc., No. 1:08-cv-059, 2009 WL

2516202, at *4 (D.N.D. Aug. 14,2009) (concluding that "18 U.S.C. § 245 is a criminal statute

that makes it a crime, enforceable by the Department of Justice, for a person to interfere with

another person's ability to apply for or enjoy employment because of the applicant's race, color,

religion, or national origin ... [and it] does not create a private right of action"); Rockefeller v.

u.s. Court ofAppeals Office for Tenth Circuit Judges, 248 F. Supp. 2d 17,23 (D.D.C. 2003)
(dismissing claims brought pursuant to 18 U.S.c. §§ 242, 371 "because, as criminal statutes, they

do not convey a private right of action").

       Plaintiff is no more successful insofar as he demands damages in this civil rights action

arising from his criminal conviction and resulting confinement. He may be awarded such

damages only ifhe first establishes that his confinement has been invalidated by "revers[al] on

direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a state tribunal

authorized to make such determination, or ... a federal court's issuance of a writ of habeas

corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); accord White v. Bowie, 194 F.3d 175
(D.C. Cir. 1999) (table). Plaintiff does not satisfied the prerequisite and therefore fails to state a

claim.

         Accordingly, the Court will dismiss the complaint because it fails to state a claim on

which relief may be granted. See 28 U.S.c. §§ 1915(e)(2                              An Order